Citation Nr: 9920012	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for psoriasis, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1973 to July 1976.

In May 1998 the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York denied the veteran's claim 
for an evaluation in excess of 30 percent for his psoriasis.  
The veteran filed a timely appeal, and his case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran has psoriasis of the extremities, face, scalp 
and groin which causes exudation, itching and lesions; 
there is no medical evidence of ulceration or systemic or 
nervous manifestations.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for psoriasis are met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1,  4.118, 4.3, 4.7, Diagnostic Codes 7806, 
7816 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim seeking greater than a 30 percent evaluation for his 
service connected psoriasis is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptom-atology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where entitlement to compensation is already 
established and the appropriateness of the present rating is 
at issue, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's psoriasis, 38 C.F.R. § 4.118, Diagnostic Code 
7816, is rated according to the criteria for eczema under 
Diagnostic Code 7806.  A 30 percent rating is warranted if 
there is a constant exudation or itching, extensive lesions, 
or marked disfigurement.  A 50 percent rating, the maximum 
allowable under this code, is warranted if there is 
ulceration, extensive exfoliation or crusting, systemic or 
nervous manifestations, or where the disorder is especially 
repugnant.

The veteran's service medical records (SMRs) evidence 
repeated episodes of skin irritation and psoriasis during his 
active military service.  He was initially service connected 
for psoriasis, receiving a 10 percent evaluation, shortly 
after his discharge in 1976.  His rating was effective from 
the day after his discharge date.   
At that time, the veteran experienced generalized psoriasis 
involving his elbows, scalp, legs and feet.  His psoriasis 
was diagnosed to be a recurrent condition.

In May 1995, the RO increased the rating from 10 to 30 
percent based on the results of a VA examination and 
outpatient treatment records showing the presence of serious 
lesions (papular squamous plaques) over large areas of the 
scalp, chest, back, arms, legs, buttocks, genitalia, and 
feet.  However, when seen in the VA outpatient clinic in 
June, September and December 1995, doctors noted only 
"mild" scaling in these areas because his medication, 
specifically Dovanex and Kenolog, was working.  In November 
1997, the veteran was diagnosed as having psoriasis 
involvement on the lateral and posterior portion of the right 
lower leg, the ankle of the right and left leg, the right 
thigh just above the knee anteriorly.  The left lower leg 
anteriorly and left ankle were also affected.  The veteran 
reported past outbreaks on the soles of his feet.  Further 
involvement was detected in his groin area, toenails, the 
dorsum of the hands and elbows, scalp and face.  He reported 
encountering stinging and burning after shaving with the 
application of after-shave lotion.  The veteran's ears also 
are involved.  None of the areas examined were severely 
involved but scaling was present on the affected areas of the 
legs.  The final diagnosis at that time was fairly extensive 
psoriasis which was well controlled at the time of this 
examination.  The veteran has not supplied any private 
medical records to either supplement or contradict the 
findings contained in his VA examination.

The veteran alleges that his psoriasis has become more severe 
and disabling than currently rated.  However, on objective 
evaluation, his VA medical examination noted no evidence of 
ulceration, nor was there evidence of any systemic or nervous 
manifestations.  Also, his scaling, although present, is not 
"extensive."  The VA doctors who treated the veteran in the 
outpatient clinic in June, September and December 1995 
described it as "mild," and the VA doctor who examined the 
veteran more recently, in November 1997, agreed, indicating 
that none of the areas were severely involved.  These 
symptoms would need to be present in order to increase the 
veteran from his current 30 percent rating to a 50 percent 
evaluation, the maximum rating for his skin condition under 
Diagnostic Code 7806 and 7816.  In addition, no evidence is 
available from this examination indicating the appearance of 
the involved areas is "especially repugnant" as it is 
contemplated in the regulatory language addressing the 
assignment of a 50 percent evaluation for this skin 
affliction.  See 38 C.F.R. § 4.118, Diagnostic Code 7816.  
The Board finds that because the veteran's psoriasis is not 
productive of ulceration, extensive exfoliation or crusting, 
systemic or nervous manifestations, or that the disorder has 
not been reported to have an especially repugnant appearance, 
a rating higher than 30 percent is not warranted.

Based on the medical evidence of record, the Board finds that 
the current 30 percent rating is appropriate and most 
consistent with the present severity of the veteran's 
disability; the criteria for a higher rating are not met.  In 
the absence of such, his claim must be denied.  As the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

The above decision is based on the pertinent provisions of 
the VA's Schedule for Rating Disabilities.  Additionally, 
however, the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
psoriasis since there has been no showing that it has caused 
marked interference with his employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that his disability 
otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this case 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 218, 227 
(1995); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).
  


ORDER

The claim for an increased rating for psoriasis is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

